UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 16-2395
                                 ________________

                          UNITED STATES OF AMERICA

                                          v.

                                  ANDRE EVANS,
                                           Appellant
                                 ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-15-cr-00423-001)
                      District Judge: Honorable Harvey Bartle, III
                                  ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  March 27, 2017

            Before: AMBRO, VANASKIE, and RESTREPO, Circuit Judges

                             (Opinion filed May 2, 2017)

            ORDER AMENDING NOT PRECEDENTIAL OPINION


      IT IS NOW ORDERED that the Not Precedential Opinion in the above case filed
May 2, 2017, be amended as follows:

      On page 4, Footnote 1, add the following sentence at the end of the paragraph.
“Evans has failed to raise, and thereby waived, any argument that § 3584(a) and
§ 5G1.3(d) apply to him because he is subject to an undischarged term of imprisonment
under Pennsylvania law, under which the parole board has the authority to order him
recommitted to prison.”
                                                 By the Court,
                                               /s/ Thomas L. Ambro, Circuit Judge
Dated: May 4, 2017